Title: From Benjamin Franklin to Arthur Lee, 2 March 1777
From: Franklin, Benjamin
To: Lee, Arthur


Dear Sir,
Paris, March 2. 1777
We received duly yours of Feb. 14. from Nantes; and one since from Bourdeaux, dated, by Mistake, Jan. 29. We are glad to hear you were got so far well on your Journey.
The Farmers General since your Departure, have been again in Treaty with us for Tobacco. We offer’d (rather rashly, I think) to deliver it in France at 8 sols. They offer’d us 5. Interim we receiv’d your Intelligence of its being at 20 sh. Sterling per Cwt. in Virginia: of course we rejected their Offer; and we think of treating with them no farther, but leave them to Mr. Morris or who they please.
The Court here continue firmly of Opinion that very few Germans will go out this Year. Last Night I received a Letter from London, which mentions as confirm’d the Defeat of the Hessians at Trenton, only 300 escaping out of the Brigade, 1200 kill’d or made Prisoners; a subsequent Defeat of the 17th and 49th Regiments between Trenton and Princetown; a more general Action at Princetown; in consequence of all which the King’s Troops were evacuating Jersey as fast as they could. It is added, that the Accounts say 3 Battallions of the Hessians behav’d ill, and threw down their Arms, surrendring themselves Prisoners without Necessity, from whence it is concluded at London that they had been tampered with by “Congressional Emissaries”; and this has alarm’d the Court, and given a Distrust of Foreign Mercenaries, so that ’tis thought no more will be engag’d. All the Hessian Colours were taken, and 8 Pieces of Brass Cannon. All the Commissaries Stores assembled at Burlington for the Enterprize against Philadelphia also fell into our Hands. This News is all from London; we are yet without any direct Intelligence, therefore cannot give it as certain. I have omitted that in the two Actions, between Trenton and Princetown, and at Princetown, the English own they lost 400 killed, with 10 Officers; the Number of Wounded not mentioned. Genl. Lee is said to be taken Prisoner by the Enemy; but that News, tho’ possibly true, comes so indirectly as to leave still some room to doubt. The Troops at New York were very sickly. Providence not taken nor likely to be attempted; on the contrary it is said a Part of the Fleet with some of the Troops were ordered from Rhodeisland to the Eastern Shore of Maryland, perhaps to aid the then intended Invasion of Pennsylvania.
We have heard nothing of M. Mercle since he left Paris. Consulting Mr. de V. concerning the Demand, he advis’d against making it for several Reasons, on which it is laid aside for the present. I will mention to the Congress what you propose concerning the Cruelties on Long Island. I remember to have heard before I left America, that some young English Officers valued themselves on an Expedient by which they had exasperated the Hessians against the Americans while yet on Staten Island, viz. a Man happening to die suddenly in the Night, they caus’d him to be scalp’d and horridly mangled, and the next Day show’d him to the Hessians in one of their Uniforms, as a Hessian murder’d by the Provincials.
Sir Roger Grand and Mr. B. are gone to Holland, to forward the Business there.
Capt. Wickes is return’d to L’Orient with 5 Prizes, taken on the Coast of Portugal: One a Packet from Falmouth to Lisbon, with 18 Guns and 50 Men. The others a Ship from Pool with Fish, one from Shetland with Barley, one from Ireland with Flour, and one from Bristol with Wine and Brandy. He has made near 100 Prisoners. At his Request we have proposed, to the English Ambassador here, an Exchange for as many Americans taken by the Raisonnable; but have received no Answer; indeed we did not expect any. Wickes meets with Difficulties at l’Orient about his Prizes. We are solliciting here for some Favour to him, but as yet have no explicit Answer. Mr. Dean is gone again to day to Versailles. Perhaps we might be more favour’d in Spanish Ports. Tho’ People tell us that this Court is offended with the late Conduct of Britain, (which was insolent on its supposed Success in America) and begins now to use a Ton that indicates a Rupture: But these are Notices not to be rely’d on.
I am now removed to Passi, but am almost every Day at Hotel d’Hambourg with Mr. Deane, who begins to talk afresh of going northward.
The enclos’d, directed to John Thomson was put into my Hands by a Person from England, who told me he believ’d it was for me. I accordingly open’d and perus’d it; and judging it by the last Paragraph to be from a Friend of yours, I answer’d it by the Return of the same Person, to Tower Hill. I have since receiv’d one directed to you, which is also enclos’d.

Capt. Nicholson is return’d, and the Cutter with Capt. Hynson is arriv’d at Havre. M. Hodge has not yet succeeded at Dunkirk, but expects. The taken Packet will I believe be fitted out as a Cruiser, being said to sail well.
The young Gentleman was at first a little discontented with his School, but is become better satisfied. He din’d with us last Week.
Mr. Sollier has receiv’d the 90,000 Livres from Nantes for our Use. I can at present think of nothing farther to add, but that I am, with great Esteem and Regard, Dear Sir, Your most obedient and most humble Servant
B Franklin
Arthur Lee Esqr.
